Citation Nr: 0620082	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II (herbicide).

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
February 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision in which the 
RO denied a rating for a claim in excess of 20 percent for 
diabetes mellitus, type II, (  as well as denied a rating in 
excess of 10 percent, each, for peripheral neuropathy of each 
lower extremity.  The veteran filed a notice of disagreement 
(NOD) in June 2003, the RO issued a statement of the case 
(SOC) in December 2003, and issued a supplemental statement 
of the case (SSOC) in January 2004.  The appellant filed a 
substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in January 2004.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that a remand 
of these matters is warranted. 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him of 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on each claim on appeal has not been 
accomplished.  

The claims file includes a March 2003 RO notice letter that 
contains reference to all claims on appeal.  However, neither 
that letter nor any other RO notice letter explains what is 
needed to substantiate each claim for higher rating (i.e., 
appropriate evidence that each claim has increased in 
severity).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Hence, a remand of these matters for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the appellant should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2004) (amending the relevant statute to clarify that VA may 
make a decision on each claim before the expiration of the 
one-year VCAA notice period).  The RO's letter should also 
invite the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to him meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

The Board also finds that  further development of the claims 
for a higher rating, each, for peripheral neuropathy of each 
lower extremity is needed.  The veteran contends that 
peripheral neuropathy of each lower extremity is more severe 
than the assigned rating indicates.  The record reflects that 
he underwent a VA examination in connection with these claims 
in September 2003; however, the report of that examination is 
insufficient for rating purposes.  While the  examiner 
commented on the etiology of each condition, no findings or 
assessment as to the severity of each disability was 
provided.  Thus, the Board finds that an appropriate medical 
examination, with findings responsive to the applicable 
rating criteria, would be helpful in resolving each of these 
claims.  See 38 U.S.C.A. § 5103A. 

Accordingly, the RO should arrange for the veteran to undergo 
VA neurological examination,, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, will result in a denial of 
the claims for higher ratings for peripheral neuropathy of 
the lower extremities.  See 38 C.F.R. § 3.655(b) (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file a copy (ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records pertinent to 
evaluation and/or treatment of any of the claims on appeal.   
The claims file currently includes treatment records from the 
VA Medical Center (VAMC) in Washington, DC, dated from June 
2001 to September 2003.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the 
RO must obtain all outstanding pertinent medical records from 
the DC VAMC dated since September 2003, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005) as regards 
requesting records from Federal facilities.

The Board also notes the claims file includes treatment 
records dated from April 2001 to February 2003 from the 
Walter Reed Army Medical Center, Washington, D.C.  The RO 
should undertake appropriate action to obtain any outstanding 
pertinent medical records from that facility since February 
2003, following the procedures prescribed in 38 C.F.R. § 
3.159 (2005) as regards requesting records from Federal 
facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the DC VAMC 
outstanding medical records of evaluation 
and/or treatment for the veteran's 
diabetes and/or peripheral neuropathy of 
either lower extremity, dated from 
September 2003 to the present.  In 
requesting these records, the RO should 
follow the procedures of 38 C.F.R. 
§ 3.159, as regards requesting medical 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should furnish to the 
appellant and his representative a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA as 
regards each claim on appeal.  The letter 
should include to the type of evidence 
necessary to substantiate each claim.  To 
ensure that the duty to notify the 
claimant of what evidence will be 
obtained by whom is met, the RO's letter 
should request that the appellant provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matters 
on appeal that are not currently of 
record.  The RO should request specific 
authorization to enable it to obtain any 
outstanding records from the Walter Reed 
Army Medical Center dated since February 
2003.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail. 

The examiner should identify the 
existence, the frequency or extent, as 
appropriate all neurological symptoms 
associated with the veteran's peripheral 
neuropathy of each lower extremity, to 
specifically include any sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm and/or absent 
ankle jerk.  The examiner should also 
provide a detailed description of each 
lower extremity, to include movement and 
reflexes muscular atrophy, strength, 
sensation, and pain; as well as describe 
the functional limitations associated 
with each disability.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal.  If the veteran does not report 
to the neurological examination, in 
adjudicating each claim for a higher 
rating for peripheral neuropathy of each 
lower extremity, the RO should apply the 
provisions of 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim on appeal in light of all pertinent 
evidence and legal authority.

8.  If any benefit sought on appeal is 
not granted, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

